Citation Nr: 0719070	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  06-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for circumscriptus 
neurodermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran was scheduled for a hearing before the Board to 
be held in April 2007.  Later that month, the veteran 
canceled the hearing and he requested that the Board decide 
the appeal as soon as possible in light of his advancing age.  
This case has since been advanced on the Board's docket.


FINDING OF FACT

The veteran's service-connected circumscriptus 
neurodermatitis affects 30 percent of his entire body and 20 
percent of exposed areas; systemic therapy involving 
corticosteroids or other immunosuppressive drugs has not been 
required.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected circumscriptus neurodermatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a July 2005 notice letter, the RO 
notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
By a March 2006 notice letter, the RO provided the veteran 
with the criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Additionally, although the complete notice may not have been 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
September 2006, which followed the March 2006 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Madison, Wisconsin, and Bay Pines, Florida.  The veteran also 
submitted relevant treatment records from private treatment 
providers.  Additionally, in July 2005 and May 2006, the 
veteran was provided VA examinations in relation to his 
claim, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in July 2005.)

The veteran's service-connected circumscriptus 
neurodermatitis is currently evaluated as 30 percent 
disabling under Diagnostic Code 7806 for dermatitis or 
eczema.  38 C.F.R. § 4.118 (2006).  Under that diagnostic 
code, a 30 percent rating is warranted when there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
A 60 percent rating is the highest schedular rating under 
this diagnostic code.  38 C.F.R. § 4.118 Diagnostic Code 7806 
(2006).  (Although Diagnostic Code 7806 allows for rating 
based on disfigurement of the head, face, or neck, or based 
on scarring, depending on the predominant disability, in this 
case, the predominant symptomatology is that addressed by 
Diagnostic Code 7806.) 

A review of the current medical evidence reveals that the 
veteran underwent VA examination in July 2005.  The examiner 
diagnosed the veteran with bilateral lower extremity 
neurodermatitis and venous stasis.  On examination, the 
examiner reported that the veteran was wearing Unna boots 
wrapped around his lower extremities.  The skin underneath 
was itchy, dry, thickened, scaly, crusted, flaking, and 
reddened.  There were areas of bleeding and edema.  The right 
leg was worse than the left.  The examiner reviewed the 
treatment records and reported that the veteran receives 
weekly wrapping of his lower extremities with application of 
topical triamcinolone cream.  To relieve the itching, the 
veteran also applies camphor, aquaphor, and takes 
hydroxyzine.  At that time, the neurodermatitis affected ten 
percent of unexposed skin and zero percent of exposed skin.

In May 2006, the veteran underwent further VA examination 
conducted by the same examiner.  The symptoms were similar to 
those reported in the July 2005 report except that the upper 
extremities and part of the scalp were also affected.  There 
were no reported skin abnormalities of the chest, abdomen, or 
back.  The examiner opined that the newly seen dermatitis was 
in fact related to the veteran's service-connected 
neurodermatitis.  The examiner reported that 20 percent of 
exposed skin was affected, 10 percent of unexposed skin was 
affected, and 30 percent of the total body surface area was 
affected.

The rating criteria for inflammatory skin diseases, such as 
the neurodermatitis that the veteran suffers from, are based 
on two aspects:  (1) the percentage of affected area of the 
body and (2) the type and frequency of treatment.  See 
38 C.F.R. § 4.118 (Diagnostic Code 7806).  When either aspect 
is satisfied for a given disability level, the corresponding 
disability rating is warranted.  Based on the percentage 
test, the veteran does not warrant an increased rating.  
Because the May 2006 VA examiner determined that 20 percent 
of exposed areas and 30 percent of the entire body was 
affected, the criteria for a 30 percent rating were met.  
However, because it was not shown that more than 40 percent 
of exposed areas or more than 40 percent of the entire body 
was affected, the criteria for a 60 percent rating were not 
met under the percentage aspect of the diagnostic code.

The type and frequency of the veteran's treatment is also not 
sufficient to meet the criteria for a 60 percent rating.  
From August 2004 to July 2006, the veteran was regularly seen 
for treatment for his neurodermatitis by his private 
treatment provider, the Madison VAMC, and the Bay Pines VAMC.  
While the veteran receives regular treatment for his 
disability, he does not receive systemic therapy consisting 
of corticosteroids or other immunosuppressive drugs.  His 
prescribed medications are comprised of topical ointments and 
lotions, as well as oral antibiotics and antihistamines.  The 
evidence does not show that the veteran is treated with 
steroids, or other immunosuppressive drugs, either orally or 
by injection.  Thus, the level of treatment contemplated by 
the criteria is not shown.  Consequently, an increased rating 
not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's circumscriptus neurodermatitis 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In fact, his disability is 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected circumscriptus neurodermatitis.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his disability is more severely disabling than it is 
currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for circumscriptus 
neurodermatitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for circumscriptus neurodermatitis is 
denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


